DETAILED ACTION
This application is being examined under AIA  first-to-file provisions.
Status of claims
Canceled:
none
Pending:
1-27
Withdrawn:
none; however, for examination purposes, elected claims 1-27 are limited to selection of an imputation technique based in part on the combination consisting of a collected genetic datum that is part of a collected genetic data set as recited in for example claim 3
Examined:
1-27
Independent:
1, 14 and 27
Allowable:
none


Abbreviations                                 (Date format: MM/DD/YYYY)

Rejections applied
PHOSITA
"a person having ordinary skill in the art before the effective filing date of the claimed invention"

112 Enablement,
Written description


BRI
broadest reasonable interpretation

102, 103

CRM
"computer-readable media" and equivalent language

101 JE(s)
x
IDS
information disclosure statement

101 Other
x
JE
judicial exception

112 Indefiniteness
x
112/a
35 USC 112(a)

112 "Means for"
x
112/b
35 USC 112(b)

112 Other

112/f
35 USC 112(f)

Double Patenting



Priority
Priority is claimed to as early as 8/20/2019.

Restriction/election
Applicant’s election without traverse in the 2/12/2021 reply is acknowledged.  For examination purposes, elected claims 1-27 are limited to selection of an imputation technique based in part on the combination consisting of a collected genetic datum that is part of a collected genetic data set as recited in for example claim 3.  

Claim objections
Claims 1, 7-10, 14, 24 and 27 are objected to because of the following informalities.  Appropriate correction is required.  In each objection the claims are definite with respect to the issues cited here because interpretation would have been sufficiently clear to PHOSITA, but nonetheless the claims are objected to for consistency among the claims or as otherwise indicated.  With regard to any suggested amendment below to overcome an objection, in the subsequent examination it is assumed that each amendment is made.  However, equivalent amendments also would be acceptable.  Any amendments in response to the following objections should be applied throughout the claims, as appropriate.
The following issues are objected to:
Claim
Recitation
Comment
1
an resulting genetic data set
[[an]]a
1
the imputation data set
This element was instantiated as "at least one imputation data."  Also, this apparent reference back to the antecedent instantiation is inconsistent with other recitations similarly relying on the same antecedent, e.g. claims 5-6.
7-10
the resulting genetic dataset
Instantiated as "the resulting genetic data set"
14, 27
the one or more imputation definition(s)
Lacks consistency with the instantiated "the one or more imputation definitions"
24
one or more imputation rules comprises
"...more rules comprise[[s]]"
27
configured the processor
"configure[[d]] the processor"
27
...for reading...
...for reading...
...for applying...
"configured for" would better preclude any intended-use interpretation by clearly directing the recitation to claimed structure of stored and configured instructions




Claim rejections - 112/b
The following is a quotation of 35 USC 112(b):
(b)  CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-27 are rejected under 112/b, as indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claims depending from rejected claims are rejected similarly, unless otherwise noted, and any amendments in response to the following rejections should be applied throughout the claims, as appropriate.  With regard to any suggested amendment below, for claim interpretation during the present examination it is assumed that each amendment suggested here is made.  However equivalent amendments also would be acceptable.  

The following issues cause the respective claims to be rejected under 112/b as indefinite:
Claim
Recitation
Comment
1
an imputation engine...
a storage access circuitry
The antecedent relationship of this instance of "a storage access circuitry" to the earlier instantiation of the same claim element is unclear.
1-5, 7, 12-13
the imputation engine applying
A claim to a machine or manufacture, e.g. here a "system," cannot directly recite a process step such as "applying."  MPEP 2173.05(p).II pertains.  Possibly such a step may be claimed indirectly via the structure of stored computer instructions.

Claims 2-5 and 7 are rejected similarly, and generally amending to direct the "system" claim to claimed structure, e.g. the structure of stored and configured software, may overcome the rejection.  In claim 7, the issue occurs at "the imputation engine makes..."  Contrast, to some extent, claims 4 and 12, although even in claims 4 and 12 it is not clear that what is recited are stored instructions configured to execute the recited steps.  Also contrast claim 27, which claim clearly is directed to the configuration of stored instructions comprised by the recited non-transitory device.  Even in claim 27, however, it would be preferable to recited "configured for" rather than merely "for," in order to preclude any intended-use interpretation.
7
a specified alteration to the input genetic data set... the imputation engine makes
Not clearly interpretable.  It may help to recite "which" or "that" before "the imputation engine makes..."


1, 3, 14
an imputation engine...
a collected genetic data set
The antecedent relationship of this instance of "a collected genetic data set" to the preamble's instantiation of the same claim element is unclear.
1, 14, 27
for variably imputing genetic data
The recited "variably" (multiple instances) is a term of relative or vague degree, neither defined in the specification (e.g. [11, 18, 80]) nor having a well-known definition in the art.  (MPEP 2173.05(b) pertains.) 
2
one or more imputation technique definitions
The antecedent relationship of this instance to the preceding "one or more imputation technique definitions" (claim 1) is unclear.
3
an imputation technique
The antecedent relationships of this instance to the preceding "one or more imputation technique" (claims 1-2) are unclear.
4
an imputation technique
The antecedent relationships of this instance to the preceding instances (claims 1-3) are unclear.

Also, the rejections below of claims 14-17 and 27 regarding the various instances "imputation definition" similarly pertain.
7
one or more of the input genetic data set(s)
Lacks clear antecedent
7, 20
a specified alteration
The requirement, if any, created by the recitation of "specified" is unclear.  The term "specified" in this context is not interpretable.  Contrast with the recitation of "specified" in claims 11 and 13.
9, 22
genetic expression data
The antecedent relationship of this instance of "genetic expression data" to the preceding "genetic expression data" is unclear.
11, 13, 24-26
that is evaluated to determine if...
It is not clear whether stored "system" instructions are required to be configured according to the recitation or if the recitation merely reads on intended use.  MPEP 2173.05(p).II and 2111.04.II each pertain, particularly 2111.04.II regarding claiming contingencies in a claim to a machine or manufacture.

The same issue renders claim 13 indefinite regarding the recited "...if the expression is determined to be true."

Similarly, in claim 24, while recited as a "method" claim, it nonetheless is not clear whether the recited "that is evaluated" is required as a step of the method, merely modifies required structure of the recited "rules" 


12, 25
an imputation rule execution function
Indefinite under 112/b after invoking 112/f. Recites means (or an equivalent, nonce term, here "function") and function and/or result (here "imputation rule execution") without specifying steps or structure to prevent invoking, and it is not clear that the specification discloses sufficient structure, material, or acts rather than just function (e.g. [17, 23, 132-137]), noting that any disclosure must be clearly linked to the invoking recitation.
14-17 and 27
applying the one or more imputation definition(s)
The antecedent relationships of this instance of "the one or more imputation definition(s)" to the preceding "at least one imputation definition" and "one or more imputation technique definitions" are unclear.  Claims 15-17 and 27 are rejected similarly.
17
a trained model
The relationships to the similar elements of claim 15 are unclear.
17
that produces changes
It is not clear which preceding claim element is modified by this clause, e.g. the preceding "selected imputation definition" or "trained model."  Also, it is not clear whether "produces" is a required step of the "method," e.g. a sub-step of "executing a... definition" or merely intended use of the element modified by this clause.
18-19
the at least one imputation
data set
Lacks antecedent.  Also, any required relationships to, as examples, the "at least one imputation definition" and the "one or more imputation technique definitions" are unclear.
20
an imputation rule
The antecedent relationship of this instance of "an imputation rule" to the preceding "one or more imputation rules" is unclear.

Each issue above causes the scope of the claim to be indefinite because it is unclear how the claim elements relate to each other and to the claim as a whole.


Claim interpretations
The following claim interpretations apply:
Claim
Recitation
Comment
2, 15, 17
trained models stored in the database
The recited "trained models" are interpreted as product-by-process elements, i.e. claimed "models" limited according to any structure required by the recited product-by-process limitation of having been "trained."  Regarding product-by-process limitations in method claims, MPEP 2113 pertains, as well as, for example, Biogen MA, Inc. v. EMD Serono, Inc. (Fed. Cir. 9-28-2020, precedential).


Claims Not in Condition for Complete Examination
At this point in examination, considering the art of record and the art in the search results, no art rejection applies.  However, the present claims raise interpretation issues as detailed in the above 112 rejections, and it presently is not possible to fully examine the claims with respect to 102 and 103 (MPEP 2173.06.II, 2nd para., 2nd approach).  Where there is a great deal of confusion and uncertainty as to the interpretation of a claim, it is not proper to reject the claim over prior art.  An art rejection should not be based on excessive speculation as to the meaning of terms nor excessive assumptions as to claim scope.


Claim rejections - 101
35 USC 101 reads: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
For each rejection below, dependent claims are rejected similarly as not remedying the rejection, unless otherwise noted.

Matter belonging to no statutory category -- claims 1-13
Claims 1-13 are rejected under 35 USC 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 1 is to "a... system," which is not, in all embodiments within a BRI, interpreted as belonging to any category listed in 101.  In a BRI, the claim reads on software comprising no structure other than software.  The claim is not recited as a process, and the claim is not limited to any particular structure as machine or manufacture.  The claim reads on transitory propagating signals which are not proper patentable subject matter because it does not fit within any of the four statutory categories of invention (In re Nuijten, Federal. Circuit, 2006).
In a BRI, the recited "storage access circuitry" and "imputation engine" each read on software in at least some embodiments.  Regarding "storage access circuitry," the specification ([170, 177 and also 11] and Figs. 2 and 4) does not define such "circuitry" as hardware, and, in a BRI, the term reads on, for example, an input/output program such as a driver.  This is in contrast to the disclosed "one or more network or other communications interface(s) (collectively 2230)" which, grammatically, are disclosed as being distinct from the "storage access circuitry" ([170, 177]).
None of the dependent claims remedy this rejection.
As appropriate, this rejection can be overcome by, for example, amending to clearly recite structure such as a non-transitory computer readable storage device comprising computer instructions stored and structurally configured to accomplish the recited steps of, e.g., "read...," "applying..." and "output..."


Judicial exceptions (JE) to 101 patentability
Claims 1-27 are rejected under 35 USC 101 because the claimed inventions are not directed to patent eligible subject matter.  After consideration of relevant factors with respect to each claim as a whole, each claim is directed to one or more JEs (i.e. an abstract idea, a natural phenomenon, a law of nature and/or a product of nature), as identified below.  Any elements or combination of elements beyond the JE(s) (i.e. "additional elements") are conventional and do not constitute significantly more than the JE(s).  Thus, no claim includes additional elements amounting to significantly more than the JE(s), as explained below.  See MPEP 706.03(a).II and MPEP 2106.II.
In Alice, citing Mayo and Bilski, two Mayo/Alice questions determine eligibility under 101: First, is a claim directed to a JE?  And second, if so, does the claim recite significantly more than the JE?  
USPTO Guidance published in the Federal Register and the following USPTO website provide further explanation and case law citations: www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials.

1st Mayo/Alice question: abstract idea
Preliminarily, at this 1st step of the analysis, elements of independent claim 1 are interpreted as directed to the abstract idea of imputing genetic information including the JE elements of "applying...," each of which, including all recitation within each listed element, in at least some embodiments within a BRI, involves only manipulation of data.  While manipulation of data is not per se directed to an abstract idea, in this instance the above-identified elements are directed to the abstract ideas identified below. 
Preliminarily, at this 1st step of the analysis, elements of independent claim 14 are interpreted as directed to the abstract idea of imputing genetic information including the JE elements of "applying...," each of which, including all recitation within each listed element, in at least some embodiments within a BRI, involves only manipulation of data.  While manipulation of data is not per se directed to an abstract idea, in this instance the above-identified elements are directed to the abstract ideas identified below.
Preliminarily, at this 1st step of the analysis, elements of independent claim 27 are interpreted as directed to the abstract idea of imputing genetic information including the JE elements of "applying...," each of which, including all recitation within each listed element, in at least some embodiments within a BRI, involves only manipulation of data.  While manipulation of data is not per se directed to an abstract idea, in this instance the above-identified elements are directed to the abstract ideas identified below.
BRIs of the claims are analogous to an abstract idea in the form of at least a mental process, at least equivalent to a computer-implemented process, including obtaining and comparing intangible data (e.g. Cybersource, Synopsys and Electric Power Group).  In a BRI, it is not clear that the claim embodiments are limited so as to require complexity precluding analogy to a mental process. 
It is not clear that any additional element (or combination of such elements) integrates the exception(s) into a practical application.
Therefore, in answer to the 1st Mayo/Alice question, the above JE elements are directed to 
As in Alice (at 306, as cited in the above USPTO guidance) and Bilski (as cited in Alice, id), an abstract idea may comprise multiple abstract elements or steps (i.e. from Alice: "a series of steps" at 306) and need not be a single equation, relationship or principle.

2nd Mayo/Alice question
Addressing the second Mayo/Alice question, all elements of claims 1, 14 and 27 are part of one or more identified judicial exceptions (as described above), except for elements identified here as conventional elements in addition to the above judicial exceptions:  
The recited "read," "reading," "output" and "outputting" are conventional elements of a laboratory and/or computing environment, as exemplified by Panjwani (as cited on the 1/13/2021 IDS), and generally it is understood that the examples in the reference are well-known and routine.  
It is emphasized that, outside of an improvement argument, analysis of what is conventional generally pertains to the above-identified additional elements and not to elements earlier identified as part of a judicial exception.  
It is not clear that any claim improves its technology field by applying an improvement to an additional element of the claim for all claimed embodiments.  For example, it is not clear that all embodiments of any claim result in a specific improvement applied via an additional element and in comparison to art of the technology field so as to cause an additional element to be other than conventional and the claim as a whole to be directed to significantly more than the identified judicial exceptions.  
Suggestions regarding these distinctions and regarding advancing examination by improvement argument versus non-conventional additional element argument are provided in the bullets at the end of this rejection.

Summary and conclusion regarding claims 1, 14 and 27
Summing up the above Mayo/Alice analysis of claims 1, 14 and 27, each viewed as a whole and considering all elements individually and in combination, no claim recites limitations that transform the claim, finally interpreted as directed to the identified JE(s), into patent eligible subject matter, and it is not clear that any claim is sufficiently analogous to controlling case law identifying an example of an eligible claim. 

Remaining claims
Claims 2-13 and 15-26 add elements which also are part of the identified JEs for the same reasons described above regarding the independent claims and therefore do not provide the something significantly more necessary to satisfy 101.
None of the dependent claim elements provides the something significantly more than the identified JE(s) necessary to satisfy 101.


Overcoming a JE-based rejection
Possible avenues to overcoming a 101 judicial exception (JE) rejection are discussed and exemplified in the above-cited Office guidance, including among the step 2A, 2nd prong, bulletized "considerations" in the January 2019 guidance.
Below is a non-exhaustive list of example arguments, possibly including evidence, any one of which may overcome the rejection:

1st Mayo/Alice step: improvement and therefore no JE, corresponding to the first of the "considerations" in the Office guidance -- A claim is not directed to a JE (however, note the paragraph in the 101 rejection describing what may be included in an abstract idea).  At least the following Federal Circuit opinions may be relevant to an argument in this context, in particular if a claim is sufficiently "computer-related" and/or improves its relevant field: Enfish/TLI, McRO, BASCOM and Synopsys.  Since these opinions relate to inventions which were to some extent computer-related, this aspect of any analogous argument also should be addressed.  Furthermore, these arguments generally rely on there being an "improvement" clearly on the record.  One way of placing an improvement argument clearly on the record is to show that: a particular improvement is identified (assertion of general "improvement" cannot suffice); there is a clear difference, apparent through comparison with the most relevant conventional technology (since there can be no all claimed embodiments within the recited claim scope.  As further examples, argument may explain cause and effect leading to improvement or may include evidence comparing a claimed result to conventional results.  Arguments and evidence may be extrinsic to the original disclosure, including references available after the priority date, as long as it is clear that the argument applies to all claimed embodiments.  
2nd Mayo/Alice step: non-conventional additional element, corresponding to step 2B of the Office guidance -- A claim includes an element in addition to the JE (i.e. "an additional element") which, either individually or in combination with another additional element, was non-conventional (i.e. not well-understood and routine).  At least the following Federal Circuit opinions may be relevant to an argument in this context: Diehr, Alice, Content Extraction and BASCOM.  This example also applies to natural product rejections.


Citations to art
In the above citations to documents in the art, an effort has been made to specifically cite representative passages, however rejections are in reference to the entirety of each document relied upon.  Other passages, not specifically cited, may apply as well.

Examiner comment
Applicant is encouraged to request an interview for clarification or discussion regarding the rejection(s), in particular the 112 rejections.  The examiner's phone number is provided below.

Conclusion
No claim is allowed.
A shortened statutory period for reply is set to expire THREE MONTHS from the mailing date of this communication.

Inquiries
The history and status of this application are accessible through the USPTO’s Patent Application Information Retrieval (PAIR) system, Private or Public: /www.uspto.gov/portal-home.jsp
PAIR questions may be directed to the Electronic Business Center at (866) 217-9197.  
USPTO Customer Service Representatives and access to automated information are available at (800) 786-9199 (USA/Canada) or (571) 272-1000.
The examiner, G. Steven Vanni, may be contacted at: (571) 272-3855 Tu-F 8-7 (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.
/G STEVEN VANNI/Primary Examiner, Art Unit 1631